355 U.S. 35 (1957)
TIMES FILM CORP.
v.
CITY OF CHICAGO ET AL.
No. 372.
Supreme Court of United States.
Decided November 12, 1957.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Felix J. Bilgrey for petitioner.
John C. Melaniphy and Sydney R. Drebin for respondents.
PER CURIAM.
The petition for writ of certiorari is granted and the judgment of the United States Court of Appeals for the Seventh Circuit is reversed. Alberts v. California, 354 U.S. 476.
MR. JUSTICE BURTON and MR. JUSTICE CLARK are of the opinion that the petition for certiorari should not have been granted.